              Case 1:18-cv-00797-CKK Document 35 Filed 04/03/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC PRIVACY
  INFORMATION CENTER,

                            Plaintiff,

                    v.                                  Civil Action No. 18-0797 (CKK)

  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT,

                            Defendant.


                                         JOINT STATUS REPORT

         Pursuant to the Court’s February 18, 2020 Minute Order, Plaintiff Electronic Privacy

Information Center (“EPIC”) and Defendant United States Immigration and Customs Enforcement

(“ICE”) hereby file this Joint Status Report. The parties report as follows:

         1.       As previously reported, the only outstanding issue in this case is attorneys’ fees and

costs.

         2.       Since the last status report, EPIC has made an offer to settle this case. Counsel for

ICE is seeking authority to respond to EPIC’s offer.

         3.       As settlement negotiations are ongoing, the parties respectfully propose that the

Court enter an order requiring a joint status report by May 3, 2020, updating the Court on the status

of settlement negotiations.




                                                    1
        Case 1:18-cv-00797-CKK Document 35 Filed 04/03/20 Page 2 of 2



DATED: April 3, 2020                      Respectfully submitted,

TIMOTHY J. SHEA, D.C. Bar # 437237        MARC ROTENBERG, D.C. Bar # 422825
United States Attorney                    EPIC President

DANIEL F. VAN HORN, D.C. Bar # 924092 ALAN BUTLER, D.C. Bar # 1012128
Chief, Civil Division                 EPIC General Counsel

/s/ William Chang                         By: /s/ Jeramie D. Scott
WILLIAM CHANG                             Jeramie D. Scott
D.C. Bar # 1030057                        D.C. Bar No. 1025909
Assistant United States Attorney          ELECTRONIC PRIVACY
555 4th St., N.W.                         INFORMATION CENTER
Washington, D.C. 20530                    1519 New Hampshire Avenue, N.W.
(202) 252-2510                            Washington, D.C. 20036
William.chang2@usdoj.gov                  (202) 483-1140 (telephone)
                                          (202) 483-1248 (facsimile)
Defendant’s Counsel
                                          Plaintiff’s Counsel




                                      2
